Citation Nr: 1439844	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a mental anguish and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1969 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran submitted a timely notice of disagreement with the 10 percent disability rating assigned for service-connected tinnitus in a November 2011 rating decision and was issued a statement of the case with respect to that issue in July 2012.  However, in the August 2012 substantive appeal, the Veteran specifically limited the appeal to exclude the issue of entitlement to an increased initial disability rating for tinnitus.  Therefore, the Board has limited its consideration accordingly.  

In his August 2012 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in October 2012.  The Veteran failed to report for the scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a psychiatric disability, to include PTSD, that is etiologically related to active service and a psychosis was not present within one year of separation from active service.  

2.  The Veteran does not have additional disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, is not etiologically related to active service and a psychosis may not be presumed to be related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for mental anguish and depression are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in April 2010 and April 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2010 and April 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Additionally, the Board acknowledges that neither a VA examination nor medical opinion has not been obtained in response to the claim of entitlement service connection for a psychiatric disability or the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a mental anguish and depression.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating the Veteran has a psychiatric disability related to active service or that he has an additional disability resulting from VA treatment.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Generally, service connection for posttraumatic stress disorder (PTSD) based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of that service, that psychosis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include psychoses, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for a Psychiatric Disability

A claim for service connection for PTSD must be construed more broadly by VA as a claim for service connection for any mental disability.  In construing a claim, the Board must consider any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board will consider all mental disorders found to be present.

A review of the medical evidence of record shows that the Veteran has been diagnosed with depression and various substance abuse problems since his separation from active service.  In light of the evidence of record showing that the Veteran has been treated for various mental health disabilities since separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD.

The Veteran has asserted that he has a psychiatric disability as a result of his active service.  Specifically, the Veteran has reported that he experienced ill treatment while in active service as a result of being African American and that he has continued to have problems since that time.

The service medical records are silent for treatment for or a diagnosis of a psychiatric disability while the Veteran was in active service.  At his April 1972 separation examination, the Veteran specifically denied experiencing any mental health symptoms in active service and he was found to be clinically normal upon psychiatric examination.  

Post-service medical evidence of record shows that the Veteran has a long history of substance abuse problems and that he has been diagnosed with depression not otherwise specified.  

A July 2008 VA screening found that while the Veteran may have some symptoms of PTSD, he did not meet the diagnostic criteria for a diagnosis of PTSD.  He had substance abuse problems for many years.  He claimed a stressor of a bad parachute drop when he was dragged by a parachute and injured his hip.  He scored below the threshold for a diagnosis of PTSD on diagnostic testing.  He was recommended continued treatment for substance abuse issues.

At a June 2009 VA Medical Center mental health evaluation, the Veteran has reported that he had PTSD as a result of a hip injury in service.  The Veteran did not make any other specific complaints regarding stressful experiences in service that may have caused PTSD at that time, to include any report of being mistreated as a result of his race while in service.  Regardless, there was no diagnosis of PTSD made at that time.  In fact, it was noted that the there was no evidence of a psychiatric disability at that time.  Furthermore, there is no indication from the record that the Veteran's has a psychiatric disability, to include his diagnosed depression, that is related to his active service.

An April 2011 VA medical report shows that the Veteran requested to be diagnosed with PTSD so that he could file a claim for benefits.  He stated that a near miss plane crash had affected him for life.  The examiner informed him that he did not meet the criteria for a diagnosis of PTSD and that he was not treated for PTSD.  The examiner diagnosed depressive disorder and substance dependence.

The Boad acknowledges that the Veteran might sincerely believe that he has a psychiatric disability that is related to active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a psychiatric disability that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a psychiatric disability and opining regarding the etiology are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can reports symptoms, which he experiences, he does not have the necessary training to make medical opinions.  The evidence of record shows that the Veteran did not meet the criteria for a psychiatric diagnosis in 2008 or 2009 and that he does not the meet the diagnostic criteria for a diagnosis of PTSD.  Although he is not diagnosed with depressive disorder, than diagnosis is not shown to be at least as likely as not releated to service or any incident of service.

Additionally, there is no indication from the record that the Veteran was diagnosed with a psychosis within one year of his separation from active service.  Therefore, presumptive service connection is not warranted in this case.  

In sum, while the Veteran has been diagnosed with depression, there is no indication from the record that he has a psyhiatric disability that is related to his active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Entitlement to Compensation under 38 U.S.C.A. § 1151 

The Veteran has asserted that he has endured mental anguish and depression as a result of a having to wait several months to be scheduled for a colonoscopy after his doctor initially informed him that he would require the procedure.  Specifically, he reported that during the wait time he feared that the procedure would reveal that he was ill or dying and that as a result, his relationship with his partner suffered.  

A review of the medical evidence of record shows that in November 2004, the Veteran had a routine colonoscopy, the results of which were normal.  At that time, it was noted that the Veteran should repeat the procedure for screening purposes in five years.  The Veteran was scheduled for repeat colonoscopy in December 2009, the results of which were also normal.  There is no indication from the record that the procedure was scheduled for anything more than a routine repeat or that there was some concern as to whether the Veteran had reason to believe that the findings would be anything other than normal.  Further, there is no indication from the record that the Veteran was seen for complaints of or treatment for depression or mental anguish as a result of waiting for his colonoscopy procedure.  

Essentially, there is no evidence of record, other than the Veteran's own statements, that the Veteran has additional disability as a result of treatment provided by VA or that even if he did, that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The Board acknowledges that the Veteran might sincerely believe that he has an additional psychiatric disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for depression and mental anguish is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a mental anguish and depression is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran has reported that he first experienced symptoms of sleep apnea while in active service.   Specifically, he reported that he often awoke from sleeping because he had stopped breathing during sleep and that when he reported those symptoms, he ended up having a tonsillectomy as a result.  He has reported that he continued to have symptoms of sleep apnea even after the tonsillectomy in service.  A review of the post-service medical evidence of record shows that the Veteran underwent a sleep study at the VA Medical Center and was diagnosed with severe obstructive sleep apnea.  

In light of the Veteran's report of sleep apnea symptoms in service, the resulting tonsillectomy in service, and the post-service diagnosis of sleep apnea; the Board finds that the Veteran should be provided a VA examination to determine the nature of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any current VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature of his sleep apnea.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is related to active service, to include whether it had its onset during active service.  In forming the opinion, the examiner should address the Veteran's report of sleep apnea symptoms in service and the resulting tonsillectomy.  The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


